                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION



ROOR INTERNATIONAL BV and
SREAM,INC.,

      Plaintiff,

V.                                               No. 3:19-cv-61-HES-MCR


SMOKER'S PALACE,INC. and
SOHEL DAHI,

     Defendants.



                                ORDER


     THIS    CAUSE is       before this   Court following a Report and

Recommendation, entered April 15, 2021 recommending the parties' "Agreed

Motion for Final Judgment Against Garnishee Bank of America, N.A." (Dkt.

48) be granted. (Dkt. 49). In their Motion, Plaintiffs, Roor International BV

and Sream, Inc., and Defendants, Smoker's Palace, Inc. and Sohel Dahi,

requested a judgment be entered in Plaintiffs' favor and against Garnishee

Bank of America, N.A. in the amount of $1,291.12. Id,

      No objections were filed to the Report and Recommendation as required.^

After an independent review ofthe record and upon consideration ofthe Report



 See footnote one on page two of the Report and Recommendation (Dkt. 49).
and Recommendation (Dkt. 49), this Court finds it is not clearly erroneous or

contrary to the law and adopts the same in all respects.^

      Accordingly, it is hereby ORDERED:

         1. The Magistrate Judge's Report and Recommendation (Dkt. 49) is

            ADOPTED in all respects;

         2. Plaintiffs, Roor International BV and Sream, Inc., whose address

            is do M.A. Dinkin Law Firm, PLLC, 3319 S.R. 7, Suite 303,

            Welhngton, FL 33449, SHALL RECOVER from the Garnishee,

            BANK OF AMERICA, N.A., do Joseph A. Noa, Esq., P.O. Box.

            941958, Miami, FL 33194, the principal sum of $1,291.12, from

            Defendant Dahi's BANK OF AMERICA accounts ending in 3515

            and 5740 in the names of "Sohel Dahi and Hanna Dahi," to be

            applied towards partial satisfaction of the Final Judgment, for all

            of which let execution issue forthwith;

         3. Upon payment of $1,291.12, the Garnishee SHALL RELEASE

            the hold on Defendant Dahi's accounts and shall be discharged

           from further liability under the writ;




2 Plaintiffs advised the Court, per United States Magistrate Judge Monte C.
Richardson's instruction, that they have paid the statutory garnishment fee to
the Garnishee's counsel, pursuant to Fla. Stat. § 77.28.(Dkt. 50).
          4. Defendant Dahi SHALL PAY an additional sum of $9,000 within

             fourteen (14) days from the entry date of this Order for a total

             settlement amount of $10,291.12;

          5. Plaintiffs SHALL SATISFY the judgment of record upon receipt

             of the settlement amount as payment in full; and that all

             disbursements by the Garnishee shall be made to Plaintiffs'

             counsel, Mitchell A. Dinkin, Esq., M.A. Dinkin Law Firm, FLLC,

             3319 S.R. 7, Suite 303, Wellington, FL 33449;

          6. The Clerk is DIRECTED to terminate all pending motions and

             close this case.


        DONE AND ENTERED at Jacksonville, Florida, this /^^^av of May,
2021.



                                                         SINGER
                                                       DISTRICT JUDGE
Copies to:
Hon. Monte C. Richardson
Mitchell A. Dinkin, Esq.
Jamie Alan Sasson, Esq.
Joseph Noa, Esq.
Smoker's Palace, Inc.
      do Sohel Dahi, President
        3316 Warnell Drive
        Jacksonville, FL 32216
Sohel Dahi, pro se plaintiff
        3316 Warnell Drive
        Jacksonville, FL 32216
